Citation Nr: 0430548	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-29 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a vagotomy and pyloroplasty due to a duodenal 
ulcer, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. M. Bechdolt, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1964 to April 
1969.  

This appeal arose from a March 2003 rating decision issued by 
the Boise, Idaho, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 20 percent rating for 
post-operative residuals of a vagotomy and pyloroplasty due 
to a duodenal ulcer.


FINDING OF FACT

The veteran's service-connected post-operative residuals of a 
vagotomy and pyloroplasty have not produced episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals, causing diarrhea and weight loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
post-operative residuals of a vagotomy and pyloroplasty due 
to a chronic duodenal ulcer have not been met.   38 U.S.C.A. 
§ 1155 ( West 2002); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 
7305, 7308 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the veteran's request for a higher rating for the service-
connected post-operative residuals of a vagotomy and 
pyloroplasty due to a duodenal ulcer.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), and supplemental statement of the case (SSOC) informed 
him of the information and evidence needed to substantiate 
the claim for a higher rating and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from January 2003, explained the evidence needed 
to support a claim for an increased rating, what evidence was 
of record regarding his claim for a higher rating, and also 
requested that the veteran submit VA Form 21-4142, 
Authorization for Release of 
Information, to help obtain additional medical records which 
would substantiate his claim for a higher rating.  The letter 
described what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board notes that the RO issued a SOC in July 2003 and a 
SSOC in October 2003, which addressed the veteran's claim for 
a higher rating.  The July 2003 SOC explained both the 
veteran's and VA's responsibilities in obtaining evidence to 
substantiate his claim as provided under 38 C.F.R § 3.159.  
As such, the Board finds that VA has no outstanding duty to 
inform the appellant that any additional information is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all necessary evidence has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The RO located the veteran's VA Medical Center (VAMC) 
treatment records.  VA conducted a medical examination.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

II.  Facts

In August 1969, service connection for peptic ulcer disease 
was granted and assigned a 20 percent evaluation.  In a May 
1970 rating decision, the evaluation was reduced to 10 
percent.  In November 1971, the disability was reclassified 
as a duodenal ulcer with vagotomy.  Following a temporary 
total rating, a 20 percent evaluation was granted.  

In October 1964, the veteran weighed 134 pounds.  In June 
1968, his weight was 138 pounds.  A February 1969 clinical 
record showed that his weight was 137 pounds.  In August 
1973, he weighed 145 pounds, with a maximum weight of 165 
pounds in the last year.

In December 2002, the veteran filed a claim for a higher 
rating.  The 20 percent rating was continued and the veteran 
subsequently appealed.

The veteran's VAMC treatment records indicate that in July 
1991, the veteran presented for an upper GI examination, 
which revealed a slight increase in gastric secretions, and a 
"clover-leaf" deformity of the duodenal bulb, which was 
consistent with chronic or old peptic disease.  However, the 
examiner noted that there were no areas of active ulceration.

In December 2002, the veteran presented for an endoscopy.  
The examiner noted that the veteran had a hiatal hernia; 
however, the duodenum was normal.

In a January 2003 VA examination, the examiner reported that 
the veteran had a history of gastroesophageal reflux disease 
(GERD).  The veteran currently takes simethicone, 
rabeprazole, and a liquid antacid to treat this disease.  The 
examiner indicated that the veteran complained of reflux 
occurring only at sleep.  He also noted that the veteran 
avoids certain foods that often cause distention.  The 
veteran indicated that he had been hospitalized several times 
for distention.  He denied any blood in his vomit or feces.

The examiner noted that the veteran's abdomen was firm, but 
not tender, and there were no masses or organomegaly.  The 
veteran's bowel tones were present with no bruits 
auscultated.  The examiner provided the following assessment:

1.	Significant hiatal hernia.

2.  History of duodenal ulcer without 
evidence of scarring or recurrent ulcers 
on most recent endoscopy.

3.  Biopsies suggestive of Barrett's 
esophagus.

In May and September 2003 correspondence, the veteran 
complained of episodes of sweating and dumping after every 
meal, and continued problems with weight loss.  He reported 
that he has diarrhea at least five out of seven days every 
week, as well as three epigastric attacks each week.  He 
indicated that his weight often fluctuated, reporting that he 
currently weighed 140 pounds, which was down from 155 pounds.  
The veteran's VAMC records note the following in regards to 
his complaints of weight loss:

Date
Weight
11/26/01
139.10 
lbs
12/03/02
140.60 
lbs
03/05/03
138.00 
lbs

In February 2004, the veteran submitted a log documenting his 
problems with diarrhea from December 2003 to February 2004.  
The log indicates that during this two month period, the 
veteran had diarrhea on a weekly, sometimes daily, basis.  A 
friend also reported that when the veteran had an episode of 
dumping syndrome, he would often be drenched in perspiration 
and have diarrhea eight to ten times a day.

III.  Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is requesting a higher rating for his service-
connected post-operative residuals of a vagotomy and 
pyloroplasty due to a duodenal ulcer.  As in this instance, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the United States Court of Appeals for Veterans Claims 
(Court) has observed that evidence of the present level of 
the disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as 
to which evaluation should be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2004).

Post-operative residuals of a vagotomy and pyloroplasty due 
to a duodenal ulcer are rated according to the provisions set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7308 or 38 C.F.R. 
§ 4.114, Diagnostic Code 7308.  A moderately severe duodenal 
ulcer will be granted a 40 percent evaluation under 
Diagnostic Code 7305, if the following symptoms are present:  
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year. A 20 percent 
evaluation is warranted for a moderate duodenal ulcer, which 
is characterized by recurring episode of severe symptoms two 
or three times a year averaging 10 days in duration; or by 
continuous moderate manifestations. 

Under Diagnostic Code 7308, a 40 percent evaluation is 
warranted when episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals, but 
with diarrhea and weight loss, are less frequent.  A 20 
percent evaluation is warranted for mild postgastrotrectomy 
syndromes, characterized by infrequent episodes of epigastric 
distress with characteristic mild circulatory symptoms or 
continuous mild manifestations.

Under 38 C.F.R. § 4.112, substantial weight loss is defined 
as a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three or more months.  Minor 
weight loss is a 10 to 20 percent loss of the individual's 
baseline weight, sustained for three or more months.  
Inability to gain weight means the individual has 
experienced substantial weight loss and is unable to regain 
it despite appropriate therapy.  Baseline weight is defined 
as the average weight for the two-year period preceding the 
onset of the disease.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 20 percent for post-
operative residuals of a vagotomy and pyloroplasty due to a 
duodenal ulcer.  The veteran has stated that he has 
experienced weight loss and severe episodes of diarrhea as a 
result of his condition.  The Board notes that while
the veteran is competent to describe his symptoms, competent 
medical evidence is required to establish a condition's 
diagnosis and etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The competent evidence establishes that the veteran's post-
operative residuals of a vagotomy and pyloroplasty due to a 
duodenal ulcer are no more than moderate.  The VA examiner 
noted in July 1991 and December 2002 that the veteran had no 
signs of an active duodenal ulcer.  Rather, it was noted that 
the veteran's duodenum was normal.  Significantly, since the 
veteran has filed his claim for a higher rating, his weight 
has only fluctuated two pounds, remaining stable at 138 
pounds.  There is no evidence reflecting a weight loss 
greater than 20 percent of the veteran's baseline weight, 
even if the Board accepts a baseline weight of 155 pounds, as 
asserted by the veteran.  See 38 C.F.R. § 4.112.  More 
importantly, the veteran's weight prior to the initial 
illness was 134 pounds in October 1964, with recorded weight 
shortly thereafter of 138 pounds, 137 pounds, and 145 pounds.  
Such evidence does not support a weight loss of greater than 
20 percent of the veteran's baseline weight.  Id.  In 
addition, neither the veteran nor the VA examiners have 
indicated any problems with anemia.  The veteran asserts that 
he has been hospitalized several times for distention; 
however, his VAMC treatment records do not indicate any 
period of hospitalization for this disease.  Thus, absent 
evidence of anemia, weight loss, or recurrent incapacitating 
episodes lasting ten days or more at least four times a year, 
a 40 percent evaluation is not warranted.  See  38 C.F.R. § 
4.114, Diagnostic Code 7305.  Therefore, the veteran's 
current episodes of diarrhea do not warrant an evaluation in 
excess of 20 percent. 

A 40 percent evaluation is also not warranted under 38 C.F.R. 
§ 4.114, Diagnostic Code 7308.  While the veteran has noted 
problems with diarrhea on average of five


out of seven days of the week, there is no evidence of weight 
loss as contemplated by VA regulation.  Again, the veteran's 
weight has remained stable, and his condition has not changed 
since his last diagnosis and evaluation.  In addition, there 
has not been a significant change in weight since service or 
during any time frame of this appeal.  For these reasons, the 
veteran's current condition does not warrant an evaluation in 
excess of 20 percent under Diagnostic Code 7308.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for post-operative residuals of a 
vagotomy and pyloroplasty due to a duodenal ulcer, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  

IV.  Extraschedular 

The Board finds that consideration of extraschedular ratings 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2003) is not 
warranted.  This regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential  theories of entitlement  
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where the circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

An increased rating for post-operative residuals of a 
vagotomy and pyloroplasty due to a chronic duodenal ulcer, is 
denied.



	                        
___________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



